internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------------ ---------------------- -------------------------- legend x department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-163028-04 date date ------------------------------------------ ----------------------- --------------------- ---------------------- state d1 dear ------------- correspondence written on behalf of x requesting a ruling that a draft limited_liability_company llc agreement of x once executed in a substantially identical form will be a governing provision within the the meaning of sec_1_1361-1 of the income_tax regulations and the agreement will not cause x to have more than one class of stock within the meaning of sec_1361 of the internal_revenue_code code this ruling supplements the private_letter_ruling issued to x on date date letter_ruling this letter responds to the letter dated date and related facts the information submitted discloses that x was incorporated under the laws of state x elected to be treated as an s_corporation for federal tax purposes effective d1 for business reasons x intended to convert under the laws of state to an llc the newly formed llc would elect under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation for federal tax purposes in the date letter_ruling it is ruled that the proposed conversion constitutes a reorganization under sec_368 further x’s s election will not terminate as a result of the reorganization provided that the new llc meets the requirements of an s_corporation under sec_1361 plr-163028-04 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1_1361-1 provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the arrangement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 conclusion based solely on the facts and documents submitted and representations made we conclude that the llc agreement once executed in a substantially identical form will be considered a governing provision for purposes of sec_1_1361-1 since it will be a binding agreement that defines the members’ rights to distribution and liquidation proceeds further the llc agreement once executed will not by its terms cause x to have a second class of stock within the meaning of sec_1361 except as specifically set forth above and provided in the date letter_ruling we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-163028-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representative sincerely s dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes cc
